Citation Nr: 1031019	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  08-22 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left hip disability 
secondary to a service-connected right knee disability.

2.  Entitlement to service connection for a back disability 
secondary to a service-connected right knee disability.

3.  Entitlement to service connection for a left knee disability 
secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1955 to June 1975. 

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2007 rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA), which denied service 
connection for a left hip, back and left knee disabilities, 
secondary to a service-connected right knee disability.


FINDING OF FACT

A death certificate of record shows that the Veteran died in 
September 2009.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to 
adjudicate the merits of these claims at this time.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Regretfully, the Veteran died during the pendency of this appeal.  
As a matter of law, appellants' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 
1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho 
v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits 
has become moot by virtue of the death of the Veteran and must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2009).
In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran. 
38 C.F.R. § 20.1106 (2009).

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claims to completion.  
Such request must be filed not later than one year after the date 
of the Veteran's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008). As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title . . . ." The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the Veteran should file a request for 
substitution with the VARO from which the claims originated 
(listed on the first page of this decision).


ORDER

The appeal is dismissed.


____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


